Citation Nr: 9933549	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for drug and alcohol abuse, 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
assigned an effective date of April 9, 1990, for a 100 
percent rating for post-traumatic stress disorder (PTSD) and 
denied service connection for drug and alcohol abuse.  
Jurisdiction over the claims folders was subsequently 
transferred to the RO in Chicago, Illinois.  The claim for an 
earlier effective date for a 100 percent evaluation for PTSD 
was eventually granted to the veteran's satisfaction 
following remands by the Board in 1991, 1992 and 1993.  The 
claims folders were returned to the Board in May 1999 for a 
decision on the claim for service connection for drug and 
alcohol abuse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection for drug and alcohol abuse was granted 
by rating decision of September 1998, and service connection 
for this disability has not been severed.


CONCLUSION OF LAW

Service connection is in effect for drug and alcohol abuse.  
38 C.F.R. §§ 3.104(a), 3.105(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its remands of 1991, 1992 and 1993, the Board ordered the 
RO to undertake development with respect to the issue of 
service connection for drug and alcohol abuse and to 
adjudicate this issue because the veteran's claim for an 
earlier effective date of January 24, 1989, for a 100 percent 
evaluation for PTSD was based on his admission to a VA 
facility on that date for treatment primarily related to drug 
and alcohol abuse.  The Board determined that the service 
connection issue was inextricably intertwined with the 
effective date issue.

Although the service connection issue was addressed in the 
earlier remands, the veteran's attorney filed a statement in 
March 1998 which he identified as a notice of disagreement 
with the denial of service connection for drug and alcohol 
abuse.  By rating decision of September 1998, secondary 
service connection for drug and alcohol abuse was granted in 
accordance with Allen V. Brown, 7 Vet. App. 439 (1995).  The 
disability was evaluated with the service-connected PTSD, and 
an earlier effective date of January 24, 1989, for a 100 
percent evaluation for PTSD with drug and alcohol abuse was 
granted.  However, the RO did make a clerical error in this 
decision in failing to list the drug and alcohol abuse as a 
service-connected disability.  

In a November 1998 letter informing the veteran of the above 
decision, the RO advised the veteran of the grant of an 
earlier effective date for the 100 percent evaluation but 
failed to inform him that service connection had been granted 
for drug and alcohol abuse.  A copy of the rating decision 
was provided with the notice letter; however, as noted above, 
the rating decision does not list drug and alcohol abuse as a 
service-connected disability.

In December 1998, the veteran's attorney reminded the RO of 
his earlier notice of disagreement with the denial of service 
connection for drug and alcohol abuse and requested that a 
statement of the case be issued in response to the notice of 
disagreement.    

In March 1999, the RO issued a statement of the case in which 
the issue on appeal was framed as entitlement to service 
connection for drug and alcohol abuse; however, in the 
statement of the case, the RO acknowledged that service 
connection had been granted for drug and alcohol abuse.  The 
RO then explained why it did not assign separate evaluations 
for the drug and alcohol abuse and the PTSD.  Thereafter, the 
veteran's attorney argued that service connection is 
warranted for drug and alcohol abuse even if it does not 
warrant a separate evaluation.

As set forth above, the record reflects that service 
connection has been granted for drug and alcohol abuse.  The 
RO has not severed service connection for this disability.  
Therefore, service connection for this disability remains in 
effect.  The RO did fail to list the drug and alcohol abuse 
as a service-connected disability so it must take appropriate 
action to correct this clerical error.  Although the recent 
statement of the case addresses whether separate evaluations 
are warranted for drug and alcohol abuse and PTSD, there is 
no indication that the veteran is seeking appellate review 
with respect to this issue so it will not be addressed 
herein.  


ORDER

The Board having determined that service connection is in 
effect for alcohol and drug abuse and that the failure to 
list this disability as service connected in the September 
1998 rating decision was due to clerical error, the appeal is 
granted to this extent.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

